Citation Nr: 0311164	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-04 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1950 to August 
1954, and from November 1954 to December 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of January 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  In that decision, the RO denied 
service connection for a fracture of the left ankle.  

The Board remanded the case in March 1999.  A video-
conference hearing was held before the undersigned Member of 
the Board in July 1999.  Subsequently, in November 1999, the 
Board issued a decision denying service connection for a left 
ankle disorder.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2000, the Secretary 
of the Department of Veterans Affairs (Secretary) filed an 
unopposed motion for remand and to stay proceedings.  The  
purpose of the motion was to have the veteran's claim 
readjudicated in light of the recent enactment of a new law.  
The Court granted that motion in an order issued in December 
2000.  Subsequently, in August 2001 the Board remanded the 
case to the RO for additional development.  The requested 
development has since been completed, and the case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The preponderance of the evidence shows that a chronic 
left ankle disability was not present during service, was not 
manifested within a year after service, and the veteran's 
current left ankle disability did not develop as a result of 
any incident during service.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The most recent communications addressed the 
VCAA and provided the appellant with an explanation of what 
evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Letters from the RO dated in March 2002 and January 2003 
discussed the provisions of the VCAA as applied to the 
veteran's claim.  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC and SSOCs.  The SSOC of September 2002 specifically 
addressed the VCAA implementing regulations.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded a VA examination.  He has had two 
hearings.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  

II.  Laws and Regulations.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

III.  Factual Background.

The veteran's service medical records show that in September 
1953 he reported that his right ankle had been stepped on in 
a football game the previous day.  An X-ray was negative for 
a fracture.  The treatment consisted of strapping the ankle, 
using crutches, and applying heat.  An entry dated a week 
later in October 1953 shows that he was still swollen, and 
sore.  He said that he had been walking without crutches.  He 
was re-X-rayed, but no fractures were demonstrated.  He was 
instructed to use his crutches.  

A service medical record dated December 1, 1953, shows that 
the veteran had a history of spraining his ankle in September 
1953.  He said that the ankle swelled in the evening.  A 
service radiology report dated December 1, 1953 shows that an 
X-ray of the veteran's right ankle was requested, as he had 
an old injury.  X-rays of the right ankle revealed an old 
chip fracture of the anterior lip of the tibia, with a free 
body measuring about 2 mm in diameter.  The diagnoses were 
old fracture about the ankle and questionable osteochondritis 
dessicans, right talus.  

The report of a medical examination conducted in August 1954 
for the purpose of the veteran's separation from his initial 
period of service shows that he gave a history of having 
fractured his right ankle with some trouble since then.  
There were no references to any injuries of the left ankle.  

The report of a medical history dated in October 1954 shows 
that the veteran stated that he had sprained his ankle in 
1953.  The specific ankle was not specified in this record, 
but it was stated that it was "N.S" [not symptomatic].  The 
report of a medical examination conducted at that time shows 
that clinical evaluation of the lower extremities was normal.  

Records dated in August 1955 reflect that the veteran 
developed a swollen left foot after being stung by a bee, but 
there is no mention of this having any effect on his left 
ankle.  The Board also notes that service medical records 
dated in the 1960's reflect that the veteran was seen on many 
occasions at service orthopedic clinics for problems 
pertaining to the toes on his right foot, but he never 
reported complaints pertaining to his left ankle.  

A service medical record dated in January 1969 reflects that 
the veteran sustained abrasions about the left ankle which 
were treated with soaks, dressing, and an ointment.  There is 
no indication that he sustained any injury within the joint 
itself.  

There are numerous additional service medical records, but 
none contain any further references to complaints pertaining 
to the left ankle.  The report of a medical history given by 
the veteran in October 1970 does not contain any mention of 
any problems with the left ankle.  The report of a medical 
examination conducted in October 1970 shows that clinical 
evaluation of the lower extremities was normal.  There is no 
evidence of arthritis of the left ankle within a year after 
separation from service.  

The veteran first raised his claim for service connection for 
a left ankle disorder by submitting an application for 
compensation in October 1996.  At that time, he indicated 
that he had a disability which affected both ankles and which 
had its onset in 1993.  The veteran subsequently indicated 
that he believed that his swelling of the ankles was due to 
exposure to Agent Orange.  The veteran no longer advances 
that contention.

A record dated in May 1998 from Joseph M. Scoggin, M.D. shows 
that the veteran reported a complaint of having left ankle 
pain since he sprained it September 23, 1953.  It was noted 
that he had never had a definite fracture identified.  He 
reported that he continued to have occasional complaints of 
pain on activity related to his ankle.  An X-ray was 
interpreted as showing some degenerative changes of the 
ankle.  There was a bone spur off the tip of his oleocranon.  
No definitive old or new fracture was noted.  The pertinent 
diagnosis was left ankle pain.  Possible minimal 
osteoarthritis.  

A record from Dr. Scoggin dated in September 1998 shows that 
the veteran had vague complaints pertaining to his bilateral 
ankles.  It was further stated that "He is concerned that 
there is an error in his medical records at the VA that he 
has an injury to his right ankle.  It was actually to his 
left ankle.  He does show a small fracture fragment near the 
joint on his left ankle, not on the right ankle."

A private radiology report dated in October 1998 shows that 
an X-ray of the veteran's left ankle was interpreted as 
showing a small rounded osseous fragment adjacent to the 
lateral most aspect of the articular surface of the tibia at 
the ankle which could represent a minute fracture or small 
unfused epiphysis.  

During a hearing held at the RO in June 1998, the veteran 
testified that he injured his left ankle in September 1953 
when someone stepped on it during a football game.  He said 
that he could not remember what kind of treatment he was 
given or whether it was X-rayed.  He said that during the 
remainder of his period of service he sought treatment for 
the left ankle and was told that it had arthritis.  He said 
that currently it was very painful and caused him to have 
problems sleeping at night.    

The veteran testified again in July 1999 during a video-
conference hearing held before the undersigned Member of the 
Board.  He said that he injured his left ankle in 1953, but 
that it was not X-rayed until three months later in December 
1953.  He stated that the X-ray report shows that there was a 
fracture of the right ankle, but that this was wrong and it 
was really the left ankle.  He said that the ankle had been 
symptomatic since that injury.  An affidavit by the veteran's 
wife dated in July 1999 is to the effect that the service 
medical records which referred to the right ankle should have 
referred to the left ankle.  

A record from Starkville Sports Medicine and Orthopedics 
shows that the veteran gave a history of having left ankle 
pain.  He said that he injured his ankle on September 24, 
1953, during a football game.  He reported that in December 
1953, it was determined that he had some sort of fracture.  
He said that he used crutches for six months after the 
injury.  X-rays of the ankle showed heel spurs on the plantar 
and posterior aspect of the left calcaneus.  He also had a 
deformity and osteophyte formation with degenerative changes 
at the talonavicular joint of the left foot.  His ankle 
mortise was intact.  He had some small ossicles near the tips 
of both malleoli.  Following examination, the impression was 
chronic left ankle pain with degenerative arthritis.  

The veteran was afforded an orthopedic examination by the VA 
in March 2002.  In reviewing the veteran's medical history, 
the examiner made the following observations:

The patient injured his ankle in September 1953 
while playing tag football.  The ankle was stepped 
on, on its medial aspect.  He states that it was 
his left ankle but the medical records indicate 
that it was his right ankle.  He states that his 
ankle was not x-rayed until December; the medical 
records state that the ankle was x-rayed at the 
time of injury, September 24, 1953.  The x-ray was 
read as negative for fracture.  In a follow up 
visit on October 1, 1953, he was still having some 
soreness and swelling.  He had been walking without 
his crutches.  Repeat x-rays were taken and no 
fractures were found.  He was admonished to use his 
crutches.  Here, the patient and the medical 
records differ as to which ankle was involved.  He 
clearly states that his ankle was not x-rayed prior 
to December, and yet the medical records reflect 
that it was.  An x-ray report, dated December 1, 
1953, reveals that the right ankle was x-rayed.  An 
old chip fracture off of the anterior lip of the 
tibia was found, measuring 2 mm in diameter.  The 
patient states that this is all in error, that it 
was always his left ankle.  There are several later 
notations in the medical record to the fact that it 
was his right ankle.  

Following examination, the examiner gave the following 
impression:

The questions posed in the remand are reasonable, 
but impossible to answer.  There is no way to 
reconcile this patient's history and the medical 
records.  At present time, he has chronic venous 
insufficiency in the left lower extremity, 
particularly the ankle and foot.  This is unrelated 
to a sprain of the left ankle in 1953.  A small 
avulsion fracture from the distal tibia, if 
present, is of no consequence.  It should be 
thought of as a tear in the capsule, which is what 
a sprain is by definition.  If one assumes that the 
injury was to the left ankle, I find no residual 
disability; he has an almost normal range of 
motion, no x-ray changes to suggest arthritic 
change (narrowing of the articular cartilage, 
subchondral sclerosis, or osteophytes), and no 
instability of the ligaments of the ankle.   

In an addendum dated in March 2002, the VA examiner reported 
that he reviewed a set of X-rays provided by the veteran and 
dated in August 1998, but stated that the x-rays in no way 
changed his previous opinion. 

A letter dated in October 2002 from Marcus Crittenden, M.D. 
contains the following comments:

[The veteran] had fracture of has left ankle in 
1953 while in the Air Force.  This injury has 
caused him to lead a somewhat sedentary life which 
I feel increased his risks for the recurrent deep 
venous thrombosis he has had in the past year.  


A statement from John W. Allen, Jr., M.D., dated in October 
2002 contains the following comments:

[The veteran] is a patient of mine.  He has pain 
and swelling in his left ankle.  He injured this in 
1953, and has produced an X-ray dated 12/1/53 which 
indicates the approximate time of an ankle injury, 
and at that time apparently suffered a fracture of 
the anterior lip of the tibia.  He has, at this 
time, apparent degenerative arthritis of this same 
ankle.  It is possible that his symptoms are 
related to the ankle injury that he suffered almost 
50 years ago.  

A letter dated in October 2002 from Martin M. Pomphrey, Jr., 
M.D., contains the following:

[The veteran] is a 73-year-old gentleman who is a 
patient of mine.  He injured the left ankle during 
a football game in 1953.  He did not have an x-ray 
until December 1, 1953 at which time it showed a 
fracture on the anterior lip of the tibia which 
suggested irregularity of the posterior articular 
surface of the talus and the superior margin of the 
navicular.  He was treated with crutches for about 
three months and did well subsequently until about 
six or seven years ago when he began having 
persistent pain in the ankle.  X-rays taken in the 
fall of 2001 show some degenerative changes in the 
talonavicular joint and ossicles near the tips of 
both malleoli consistent with an old injury.

It is my opinion that his current physical and x-
ray findings are probably related to the old injury 
that he sustained in 1953.

IV.  Analysis.

The veteran contends that he is entitled to service-
connection for a left ankle disorder because he injured that 
ankle in service.  After reviewing all of the evidence, the 
Board finds that the veteran's current left ankle disability 
was not present until many years after service, and is not 
etiologically or causally related to active duty service or 
any incident therein.  Although the service medical records 
reflect that the veteran was treated for a brief period of 
time in September 1953 and December 1985 for an ankle strain, 
the service medical records also reflect that this was the 
right ankle rather than the left ankle.  There are repeated 
entries made at different times in which it is specified that 
the injury was on the right.  Moreover, the subsequent 
service medical records reveal that the right ankle injury 
resolved.  

The Board has considered the veteran's contention that the 
service medical records are in error, and that it was 
actually his left ankle which was injured in September 1953.  
The Board finds however, that the numerous contemporaneous 
service medical records which indicate that it was the right 
ankle have higher probative value than recollections made 
many years later.  This conclusion is supported by the fact 
that during his RO hearing the veteran himself conceded that 
he was unable to remember the treatment which he was given in 
service, including whether or not any X-rays were made.  

There is no medical evidence of the presence of arthritis 
within a year after separation from service.  Moreover, there 
is also no continuity of symptomatology since service.  The 
testimony by the veteran which is to the effect that he had 
continuous left ankle pain since an injury to the ankle in 
1953 is contradicted by the more objective service medical 
records and post service records showing the lack of any 
treatment for complaints pertaining to the left ankle joint.  
The first medical evidence of a chronic left ankle disability 
is dated many years after separation from service.  

Although there are post-service medical opinions linking a 
current left ankle disorder to an injury in service, these 
records are based on the premise that the veteran sustained a 
serious left ankle injury in service.  For reasons explained 
above, the Board rejects that contention.  An opinion based 
on an inaccurate history has essentially no probative value.  
See Kightly v. Brown, 6 Vet. App. 200 (1994).  

The Board finds that the recent opinion by the VA examiner, 
which was to the effect that the veteran does not have a 
current left ankle disability which is related to service, 
has higher probative value.  The opinion was based on a full 
review of the veteran's history, including his complete 
service medical records and his claims file.  

Although the veteran has offered his own theory that his 
current problems are related to an injury which occurred in 
service, the mere contentions of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
etiologically relate his claimed disability with an event or 
occurrence while in service, will not support the claim.  The 
Court has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992). 

In summary, the preponderance of the evidence shows that a 
chronic left ankle disability was not present during service, 
was not manifested within a year after service, and the 
veteran's current left ankle disability did not develop as a 
result of any incident during service.  Accordingly, the 
Board finds that a left ankle disability was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service.



ORDER

Entitlement to service connection for a left ankle disability 
is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

